Case: 11-50671   Document: 00512000384    Page: 1   Date Filed: 09/26/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                    FILED
                                                                 September 26, 2012
                                 No. 11-50671
                               Summary Calendar                    Lyle W. Cayce
                                                                        Clerk

UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee

v.

ALEJANDRO SOSA, JR.,

                                            Defendant-Appellant


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 2:10-CR-722-1


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Alejandro Sosa, Jr., pleaded guilty to one count of conspiracy to possess
with intent to distribute more than 100 kilograms of marijuana and one count
of possession with intent to distribute more than 100 kilograms of marijuana.
The district court imposed concurrent 108-month prison terms for these two
offenses and ordered the terms to run consecutively to the sentence not yet
imposed in Sosa’s pending state case. Sosa now raises arguments that he



       *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
   Case: 11-50671   Document: 00512000384     Page: 2   Date Filed: 09/26/2012

                                 No. 11-50671

concedes are foreclosed by United States v. Brown, 920 F.2d 1212, 1216-17 (5th
Cir. 1991), abrogated on other grounds by United States v. Candia, 454 F.3d 468,
472-73 (5th Cir. 2006), which held that a district court has the discretion under
18 U.S.C. § 3584 to order a federal sentence to run consecutively to a
yet-to-be-imposed state sentence. See Setser v. United States, 132 S. Ct. 1463,
1466-73 (2012). Accordingly, the Government’s motion for summary affirmance
is GRANTED, and the judgment of the district court is AFFIRMED.




                                       2